Citation Nr: 0917714	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-39 869	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension.

3.  Entitlement to an effective date prior to December 1, 
2004 for a 70 percent rating for service-connected residuals 
of an excision of a lipoma of the right wrist with loss of 
use (right wrist disability).

4.  Entitlement to an effective date prior to December 1, 
2004 for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

5.  Entitlement to an effective date prior to December 1, 
2004 for eligibility for Dependents' Educational Assistance 
(DEA), pursuant to Chapter 35 of Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1966 to June 
1968.    

The issues of entitlement to an evaluation in excess of 10 
percent for service-connected right wrist disability and in 
excess of 10 percent for service-connected hypertension were 
remanded by the Board of Veterans' Appeals (Board) in 
September 2003 to the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas (RO) for additional 
development.  An August 2005 rating decision granted a 70 
percent rating for service-connected right wrist disability, 
granted TDIU, and granted DEA, effective December 1, 2004.  A 
notice of disagreement to the effective dates was received by 
VA in September 2005.  Although a statement of the case on 
the effective date issues was sent to the Veteran in October 
2005, a timely substantive appeal was not received.

While it has been held that the formality of perfecting an 
appeal to the Board is part of a "clear and unambiguous 
statutory and regulatory scheme which requires the filing of 
both a notice of disagreement and a formal appeal," Roy v. 
Brown, 5 Vet. App. 554, 556 (1993), it has also been held 
that dismissal of an appeal for failure to file a substantive 
appeal is discretionary on the Board's part, as unlike the 
notice of disagreement, the filing of a substantive appeal is 
not jurisdictional.  See Gomez v. Principi, 17 Vet. App. 369 
(2003) (Holding that the penalty of dismissal for failure to 
file a substantive appeal is expressly permissive); Beyrle v. 
Brown, 9 Vet. App. 24 (1996);  Rowell v. Principi, 4 Vet. 
App. 9 (1993).  Certification is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue. 38 C.F.R. § 19.35.  Consequently, 
the effective date issues listed on the title page will be 
addressed below.

The Veteran and his wife testified at a personal hearing 
before the undersigned Administrative Law Judge sitting at 
the RO in January 2009, and a transcript of the hearing is of 
record.

Additional VA treatment records dated through December 2008 
were added to the file in January 2009, after the most recent 
supplemental statement of the case, along with a waiver of RO 
review of these new records.

The issue of entitlement to service connection for a low back 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.   


FINDINGS OF FACT

1.  The veteran's blood pressure readings predominantly 
involve diastolic readings of less than 110 millimeters (mm.) 
and systolic readings of less than 200 mm.

2.  The veteran's application for a rating in excess of 10 
percent for service-connected right wrist disability was 
received by VA in April 1996.  

3.  There is medical evidence on file that the Veteran's 
service-connected right wrist disability caused severe 
limitation of motion beginning on March 3, 2004.  

4.  The evidence shows that on March 3, 2004, the veteran was 
totally disabled due to service-connected disabilities, and 
that such total disability was permanent in nature.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected hypertension have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2008).

2.  An effective date of March 3, 2004 for the grant of a 70 
percent evaluation for service-connected right wrist 
disability is assignable.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).  

3.  An effective date of March 3, 2004 for the grant of TDIU 
is assignable.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).  

4.  An effective date of March 3, 2004 for the grant of DEA 
under 38 U.S.C. Chapter 35 is assignable.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  Letter were sent to the 
Veteran in March and November 2004 that informed him of the 
requirements needed to establish entitlement to an increased 
evaluation and a letter was sent to the Veteran in June 2007 
that informed him about effective dates.  Relevant 
supplemental statements of the case were issued after 
November 2004 and after June 2007.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after 
each of the letters.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
also informed in the March 2006 letter about disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was then 
advised that VA used a published schedule for rating 
disabilities that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on his daily life and employment.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA 
treatment records on file with multiple blood pressure 
readings, including reports dated through December 2008.  A 
current examination is not relevant, and therefore not 
needed, to make a decision on the earlier effective date 
issues on appeal.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearing before the undersigned in January 2009.  
The Board additionally finds that general due process 
considerations have been complied with by VA, and the Veteran 
has had a meaningful opportunity to participate in the 
development of the claims.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

Increased Rating

The Veteran contends that his service-connected hypertension 
is more severe than currently evaluated.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Nevertheless, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more or when 
systolic pressure is predominantly 160 or more; a minimum 10 
percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
requires diastolic pressure predominantly 120 or more, and a 
60 percent evaluation requires diastolic pressure 
predominantly 130 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 2 or more 
times on at least 3 different days.  38 C.F.R. § 4.104, Code 
7101.  The term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id. at Note (1).

The Veteran is seeking an evaluation in excess of the 10 
percent currently assigned for his service-connected 
hypertension under Diagnostic Code 7101.  To warrant an 
evaluation in excess of 10 percent under this diagnostic 
code, there must be evidence of diastolic pressure, the 
bottom number in a blood pressure reading, that is 
predominantly 110 mm or more or systolic pressure, the top 
number in a blood pressure reading, that is predominantly 200 
mm or more.  

Although there are several blood pressure readings on file in 
which the diastolic reading is at least 110 and/or the 
systolic reading is at least 200, more than half of the 
multiple blood pressure readings on file show diastolic 
pressure predominantly under 110 and systolic pressure 
predominantly under 200.  The Veteran's blood pressure on the 
most recent scheduled VA evaluation on file, in September 
2007, was 175/98.  Additionally, the most recent blood 
pressure readings on file, from August through December 2008, 
are all lower than 200 systolic and 110 diastolic.  The 
Veteran testified at his January 2009 hearing that he had 
really elevated blood pressure approximately six days a 
month, which also supports the conclusion that his blood 
pressure is usually under 110 diastolic and under 200 
systolic, as six days is certainly less than half of the days 
in a month.  

Although the Veteran testified in January 2009 that some of 
the blood pressure readings on file are inaccurate and do not 
show his blood pressure to be as elevated as it is, he has 
not produced any objective evidence to support this 
contention, and the Veteran is not competent to render a 
medical opinion.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).
Consequently, the evidence on file does not warrant an 
evaluation in excess of 10 percent for service-connected 
hypertension.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

In this regard, the schedular evaluation in this case is not 
found to be inadequate for rating purposes.  A rating in 
excess of that assigned is provided for certain 
manifestations of the service-connected disability at issue, 
meaning higher blood pressure readings, but the medical 
evidence reflects that those manifestations are not present 
in this case.  The evidence does not show that the Veteran's 
hypertension, by itself, causes marked interference with 
employment or periods of hospitalization due solely to 
hypertension.  

Accordingly, the RO's decision not to refer this case for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct.  


Effective date prior to December 1, 2004 for increased 
rating, TDIU, and DEA

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2008).  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (2008).

A claim for a TDIU rating is essentially a claim for an 
increased rating.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).  The general rule with respect to the effective date 
of an award of increased compensation is that the effective 
date of such award "shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  

This statutory provision is implemented by the regulation, 
which provides that the effective date for an award of 
increased compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  "Date of receipt" generally means the date on 
which a claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r) (2008).  

For the purposes of DEA under 38 U.S.C. Chapter 35, basic 
eligibility exists if the veteran was discharged from service 
under conditions other than dishonorable and if he has a 
permanent and total service-connected disability.  38 
U.S.C.A. § 3501 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.807, 
21.3021 (2008).

Service connection for a right wrist disability was granted 
by rating decision in September 1968 and a 10 percent rating 
was assigned effective June 24, 1968.  An April 22, 1996 
claim for increase was denied by rating decision in June 
1996, and the veteran timely appealed.  The Veteran filed a 
claim for TDIU in November 2003.  An August 2005 rating 
decision granted a 70 percent rating for service-connected 
right wrist disability for loss of use of the right hand, 
effective December 1, 2004, under Diagnostic Code 5125.  This 
rating decision also granted TDIU and DEA, each of which was 
effective December 1, 2004, the date of VA examination, and 
the Veteran timely appealed the assigned effective date.

As the date of claim has been determined to be April 1996 for 
the increased rating issue and November 2003 for the TDIU 
claim, the date that entitlement arose, meaning the initial 
date that there is evidence of loss of use of the right hand, 
which is the Veteran's dominant hand, must now be determined.


Although the Veteran has complained of right hand pain prior 
to March 2004, there is no clear medical evidence prior to 
March 2004 of loss of use of the right hand.  When seen in 
June 2003, right finger movement was normal, without atrophy 
or deformity.  According to a VA treatment record dated March 
3, 2004, the Veteran had very limited right wrist flexion and 
extension; the assessment was severe limitation of motion of 
the wrist.  Consequently, with resolution of reasonable 
doubt, the Board finds evidence of loss of use of the right 
hand beginning March 3, 2004.  38 C.F.R. § 3.102 (2008).

Because the VA regulations applicable to this case provide 
that the effective date for the grant of an increased rating, 
TDIU, and DEA is the later of the date of receipt of claim or 
the date entitlement arose, the effective date should be 
March 3, 2004, the date entitlement arose, which is later 
than the April 1996 or November 2003 dates of claim.  

Accordingly, the effective date for a 70 percent evaluation 
for service-connected right wrist disability, for TDIU, and 
for Chapter 35 DEA benefits is March 3, 2004.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

An evaluation in excess of 10 percent for service-connected 
hypertension is denied.

An earlier effective date of March 3, 2004 for the assignment 
of a 70 percent rating for service-connected right wrist 
disability is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

An earlier effective date of March 3, 2004 for TDIU is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

An earlier effective date of March 3, 2004 for Chapter 35 DEA 
benefits is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.
REMAND

Service connection for a low back disability was denied by 
rating decision in February 2004, and the Veteran was 
notified of this action later in February 2004.  Although a 
notice of disagreement to this denial was received by VA in 
November 2004, no statement of the case was issued.  Instead, 
VA mistakenly considered a June 2005 statement from the 
Veteran on the issue of service connection for a low back 
disability as a claim to reopen.  

However, 38 C.F.R. § 3.160(c) defines a "pending claim" as 
"[a]n application, formal or informal, which has not been 
finally adjudicated." 38 C.F.R. § 3.160(c); accord Ingram v. 
Nicholson, 21 Vet. App. 232, 240 (2007).  The United States 
Court of Appeals for Veterans Claims (Court) has determined 
that "a claim remains pending - even for years - if [VA] 
fails to act on a claim before [it]."  Ingram, 21 Vet. App. 
at 240.  In a related vein, an RO or Board decision "may be 
rendered nonfinal when 'the time for appealing either an RO 
or Board decision did not run where [VA] failed to provide 
the veteran with information or material critical to the 
appellate process,'" such as issuing notification of the 
denial of a claim, mailing the claimant a copy of the 
decision, providing notice to the claimant of his appellate 
rights, or failing to issue an SOC.  Id., at 240-41, quoting 
Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en 
banc).  Thus, "time limitations pertaining to a veteran's 
right to appeal an adverse decision do not begin to run until 
the veteran has received proper notice that his claim was 
denied." Id., at 241.  

Consequently, the AMC/RO must adjudicate the pending claim 
for service connection for a low back disability on a de novo 
basis.

Accordingly, the case is REMANDED for the following action:

The AMC/RO must adjudicate the issue of 
entitlement to service connection for a 
low back disability based on all of the 
evidence on file and must provide the 
Veteran with a statement of the case 
notifying him of his appellate rights if 
the issue is denied.  38 C.F.R. § 19.26 
(2008).  The Veteran is reminded that, 
after the issuance of a statement of the 
case, a timely substantive appeal should 
be filed.  38 C.F.R. § 20.202 (2008).  If 
the Veteran perfects an appeal as to this 
issue, the case must be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


